NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 12a0880n.06

                                       Nos. 09-4041; 10-3315                                 FILED
                                                                                        Aug 10, 2012
                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT                             LEONARD GREEN, Clerk


AMER NUMAN ADI,                                  )
                                                 )
       Petitioner,                               )
                                                 )       ON PETITION FOR REVIEW
v.                                               )       FROM THE BOARD OF
                                                 )       IMMIGRATION APPEALS
ERIC H. HOLDER, Attorney General                 )
of the United States,                            )
                                                 )
       Respondent.                               )



Before: CLAY and GIBBONS, Circuit Judges, and KORMAN, District Judge.*

PER CURIAM.

       Amer Numan Adi seeks review of two separate BIA decisions issued on July 31, 2009 and

February 23, 2010. This appeal is inextricably intertwined with Adi v. United States, No. 11-3251,

decided herewith, although the two appeals were not formally consolidated. Because the history and

facts of this case are familiar to the parties, we recount them only to the extent necessary to explain

our decision. In this appeal, Mr. Adi raises two procedural issues: (1) whether the BIA erred in

affirming the Immigration Judge’s decision to deny a continuance to allow him to pursue a third

I-130 petition after his first wife recanted her allegations of a sham marriage, and (2) whether the



       *
      The Honorable Edward R. Korman, United States District Judge for the Eastern District of
New York, sitting by designation.

                                                     1
Immigration Judge erred in denying his motion to change venue. Had the Immigration Judge granted

the change of venue motion, Mr. Adi would have had an in personam removal hearing rather than

appearing via video transmission.

       In its July 2009 decision, the BIA dismissed the appeal from the Immigration Judge’s denial

of a continuance because Mr. Adi had not submitted any evidence of filing an appeal from the

Citizenship and Immigration Services’s denial of his visa petition. While the BIA dismissed the

appeal, it reached the merits of the Immigration Judge’s denial of the motion to change venue, and

properly concluded that the Immigration Judge did not abuse its discretion in denying a change of

venue to permit Mr. Adi to testify in-person. Specifically, it observed that 8 U.S.C. § 1229a(b)(2)

permits hearings to be conducted by video conference, and that the applicable regulations, 8 C.F.R.

§ 1003.25(c), permit an Immigration Judge to “conduct hearings through video conference to the

same extent as he or she may conduct hearings in person.”

       In February 2010, the BIA denied Mr. Adi’s motions to the BIA to reopen and reconsider its

July 2009 decision, dismissing his appeal. The motions were denied on the sole ground that

subsequent to the filing of those motions, the BIA had dismissed the appeal from the denial of the

I-130 petition on behalf of Mr. Adi. Subsequently, Mr. Adi filed two separate notices of appeal.

One from the BIA’s July 2009 decision dismissing his appeal and another from its February 2010

decision denying his motions to reopen and reconsider. Adi v. United States, No. 11-3251, decided

herewith, affirming the district judge’s decision, renders the issues raised in this appeal moot.

Consequently, we dismiss this appeal as moot.




                                                2